DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 1/11/21. 
There are a total of 13 claims pending in this application; of the previous 13 claims, claim 1 has been amended; no claims have been canceled; no claims have been added.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 uses the acronym “IP” without first spelling it out.
Claim 1 needs a comma as follows “…control language programs, history configurations;”
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Amended claim 1 recites “the gate array comprising an IP core where the IP is a binary object and includes control strategies, displays, control language programs history configurations;” The application as filed does not describe the “displays” or “history configurations that are contained in an IP core of an FPGA. As written this limitation appears to be claiming that the IP core itself contains a display without describing the technology that implements such a device and is not well-known in the art. For examination purposes the examiner is interpreting this as the IP core provides notifications that may be displayed.
Additionally, as written this limitation appears to be claiming that the IP core itself contains a history of the configurations that the IP core has been implemented without describing the technology that implements such a device and also is not well-known in the art. For examination purposes the examiner is interpreting this as the IP core contains versioning information relative to the version of the IP core that is currently implemented in the FPGA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334).

	As to claim 1 Schreder teaches:

a. a control network; (Fig 1 element 104 and [0017])

b. a first controller comprising a microprocessor; (Fig 1 element 106 and [0018], [0034-0035] – the controllers execute code so it’s obvious that they contain processors)
i. the microprocessor configured to support communication functions, control execution functions, I/O functions, and control network interface functions; ([0018-0019], [0034-0039])

c. a second controller configured as a redundant partner to the first controller; ([0018] see backup controller)

d. an I/O link and I/O modules. (([0018-0019], [0034-0039] the controllers Schreder doesn’t explicitly teach: “microprocessor executing in a gate array, the gate array comprising an IP core where the IP is a binary object and includes control strategies, displays, control language programs history configurations; wherein the microprocessor supports a redundancy manager to engage a redundant token bus controller (RTBC) or Ethernet protocol;” Ganapathi teaches:

wherein the microprocessor supports a redundancy manager to engage a redundant token bus controller (RTBC) or Ethernet protocol; (Fig 1 element 104 and [0019], [0023-0024] teaches the gateway 104 (redundancy manager) supporting legacy controllers 102 and advanced controllers 108) Ganapathi doesn’t explicitly teach: Litichever teaches:

microprocessor executing in a gate array, ([0378]) the gate array comprising an IP core where the IP is a binary object ([0203]) and includes control strategies, displays, control language programs history configurations; ([0378]) Litichever does not explicitly teach: IP core includes  “history configurations” Laouamri teaches:

IP core includes history configurations ([0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever and Laouamri. The motivation would have been to be able to support both advanced and legacy environments, implement IP cores in an FPGA for quick, cost efficient debugging and updating of the cores as well as storing version information so that it always known what version is implemented in the silicon to avoid confusion.

As to claim 3 Ganapathi teaches:

wherein the microprocessor is further configured to support both control execution environment (CEE) and parameter access server/point processing executive (PAS/PXX) control functions. ([Fig 2 elements 206 - 212 [0037-0038])

As to claim 4 Ganapathi teaches:

wherein the microprocessor is further configured to detect whether the second controller redundant partner is a legacy controller. ([0040], [0051-0052] since legacy controllers can be replaced with advanced devices the examiner interprets the chassis to be a legacy chassis)

	As to claim 5 Ganapathi teaches:

wherein the microprocessor comprises a hardware design allowing for location in a legacy chassis ([0046], [0076-0077] since legacy controllers are being replaced with advanced devices while the system operates the examiner interprets the chassis as a legacy chassis)

	As to claim 6 Ganapathi teaches:

wherein the first controller comprises a design allowing for integration into a legacy backplane. ([0046], [0076-0077] since legacy controllers are being replaced with advanced devices while the system operates the examiner interprets backplane to be one that accommodates the advanced devices)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334) and further in view of Imhof et al. (US 20040210348).

	As to claim 2, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “wherein the microprocessor is further configured with both ethernet protocols and redundant token bus controller (RTBC) protocols for communication with the control network.” Imhof teaches:

wherein the microprocessor is further configured with both ethernet protocols and RTBC protocols for communication with the control network. ([0005-0006] teach using both Ethernet and token bus networks in the same building control system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever, Laouamri and Imhof. The further motivation would have been to use a .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334) and further in view of Link (US 6,672,963).

As to claim 7, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “wherein the microprocessor is a virtual microprocessor.”  Link teaches:

wherein the microprocessor is a virtual microprocessor. (col 7 lines 15-41 teaches a controller implemented as a virtual microprocessor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever, Laouamri and Link. The further motivation would have been to reduce overhead and silicon size by virtualizing the physical processor as multiple processors able to execute multiple threads independently.

As to claim13, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “further comprising a platform providing services to the communication functions, the control execution functions, the I/O functions, and the control network interface functions.”  Link teaches:

further comprising a platform providing services to the communication functions, the control execution functions, the I/O functions, and the control network interface functions. (col 7 lines 15-41 teaches a controller implemented as a virtual microprocessor. Since the controller is virtual, the examiner interprets it as a platform and has the controller has been shown to perform these functions as in claim 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever, Laouamri and Link. The further motivation would have been to reduce overhead and silicon size by virtualizing the physical processor as multiple processors able to execute multiple threads independently.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564).

As to claim 8, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system.”  Fathalla teaches:

wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system. ([0013], [0015] and [0042-0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever, Laouamri and Fathalla. The further motivation would have been to be able to run applications in different OSs by using the thunking layer to translate between the OSs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334) and further in view of Lecler et al. (US 20110085550).

As to claim 9, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “wherein the first controller further comprises an IP core where the IP is a binary object.”  Lecler teaches:

wherein the first controller further comprises an IP core where the IP is a binary object. ([0003] teaches a controller that is an IP core of an FPGA (binary code))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever, Laouamri and Lecler. The further motivation would have been to implement the controller as an IP core for easy updates and bug fixes in the field.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334) and further in view of Burt (US 20140277764).

As to claim 10, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “wherein the microprocessor is configured to multiplex communications to the I/O link.”  Burt teaches:

wherein the microprocessor is configured to multiplex communications to the I/O link. ([0003] teaches a controller that is an IP core of an FPGA (binary code))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Litichever et al. (US 20190385057) and further in view of Laouamri et al. (US 20080034334) and further in view of Majumdar et al. (US 20170371719).

As to claim 11, Schreder, Ganapathi, Litichever, and Laouamri teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Litichever, and Laouamri don’t explicitly teach: “wherein the microprocessor is configured with a dual core.”  Majumdar teaches:

wherein the microprocessor is configured with a dual core ([0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Litichever, Laouamri and Majumdar. The further motivation would have been to use a dual core processor for more processing power and so multiple threads can be executed and controlled independently.

As to claim 12 Majumdar teaches:

further comprising the microprocessor configured to support scheduling functions ([0031])

Response to Arguments
Applicant’s arguments (on pages 6-7) with regard to the 112(b) rejections of claims 4-6 and 8 are persuasive and the rejections are withdrawn.
Applicant's arguments regarding the claim rejections under USC 103 are moot in light of the new reference applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181